Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 7/23/2021 has been considered.  Claims 2, 4-5, 14, 16, and 19 have been cancelled and Claims 1, 3, 6-11, 13, 15, 17, 20-21, and 24-25 have been amended.  Claims 1, 3, 6-13, 15, 17-18, and 20-27 are pending and an action on the merit follows.  

Response to Arguments
35 USC 101
	Applicant first argues that the invention “aims to improve computer function by preventing a double order for a consumable item when the order is made by a computer.  Thus, the present invention involves an improvement in technology.”  “Remarks” at 14.  Examiner respectfully disagrees.  MPEP 2106.05(a) advises that improvements to computer functioning or to other technologies should include a technical explanation of the improvement.  Further, “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  MPEP 2106.05(a).  In Applicant’s own written specification, there is not even a “bare assertion of an improvement.”  That is, there is no indication of an improvement in Applicant’s specification.  
	MPEP 2106.05(a) further advises that the claim must be evaluated to ensure that the claim itself reflects the specification’s disclosure of the improvement in technology.  However, as indicated above, there is no indication of an improvement to computer functioning or other technologies in Applicant’s specification.  Even assuming, arguendo, that the specification did include an assertion towards a technical improvement, the claims still do not reflect any improvements to computer functioning or other See MPEP 2106.05 (a) (“a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.”).  Moreover, the courts advised that mere automation of manual processes (i.e. using a computer to check and perform product orders) is insufficient to demonstrate an improvement to computer functioning.  Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017); Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 223 (2014) (finding that common-place business methods applied to general purpose computers were insufficient to amount to an improvement in technology).  
	Applicant further asserts that the claims clarify the second determination processing and the timing of the order and therefore cannot be directed to an abstract idea.  “Remarks” at 14-15.  Examiner respectfully disagrees.  Examiner submits that a human could perform the determinations mentally or with pen and paper to determine whether consumable item quantities are above or below a threshold to mitigate instances of duplicate orders.  Further, a human with pen and paper could store the quantities to make such determinations.  MPEP 2106.04 advises that a mental process can include subject matter “performed in the human mind, or by a human using pen and paper.”  Additionally, “the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid….Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”  Accordingly, Examiner maintains that the claims are directed to an abstract idea.  
	Applicant further asserts that the claims define “a configuration that solves the problem of a double order, which is a problem unique to the technology of controlling an order for a consumable item by a computer” and that the claims therefore include significantly more and are thus comparable to “the DDR decision.”  “Remarks” at 15.  Examiner respectfully disagrees.  The decision in DDR Holdings v. Hotels.com highlighted the need for a claim to cover a particular technical solution to a particular technical problem rather than merely claiming an idea of a solution.  In the pending claims, there is no indication of even an idea behind a technical solution, as discussed above.  Namely, the specification does DDR Holdings differs substantially from Applicant’s pending claims to making determinations of consumable order data to prevent duplicate orders.  
	Applicant further asserts that the claims involve a technological solution to a problem rooted in technology.  “Remarks” at 15.  Examiner respectfully disagrees for the reasons listed above.  Accordingly, Examiner maintains the rejection as indicated in the action below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-13, 15, 17-18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite “a consumable item made previous to the first determination processing” and “a consumable item indicated by second consumable item information” and before reciting “an order for the consumable item” and it is not clear which consumable item is being referenced.  The scope of Claims 1 and 13 is unclear.  Claims 1 and 13 are therefore rejected as indefinite.  Claims 3, 6-12, 15, 17-18, and 20-27 are dependent and are therefore also rejected as indefinite.  
	Claims 1, 3, 6-11, 13, 15, 17, 21, and 25 recite instances of “an order” and/or “the order” and it is not clear whether all instances are references to one or more orders.  Claims 1, 3, 6-11, 13, 15, 17, 21, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-13, 15, 17-18, and 20-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claim 1 substantially recites the limitations:  an information processing apparatus comprising:  one or more processors; and one or more memories configured to store instructions executable by the one or more processors to cause the information processing apparatus to:  receive consumable item information indicating a remaining amount of a consumable item attached to an image processing apparatus, wherein the consumable item information is received from the image processing apparatus via a network connection; and make an order for the consumable item in a case where the remaining amount of the consumable item indicated by the received consumable item information is smaller than a predetermined threshold value, wherein, in a case where the remaining amount of the consumable item indicated by first consumable item information that is newly received is smaller than the predetermined threshold value, first determination processing is executed to determine whether an order for a consumable item made previous to the first determination processing is completed and second determination processing is executed to determine whether a remaining amount of a consumable item indicated by second consumable item information that has been received and stored in a storage previous to the first consumable item information is smaller than the predetermined threshold value, wherein an order for the consumable item is made in a case where the order for the consumable item made previous to the first determination processing is completed and the remaining amount of the consumable item indicated by the second consumable item information is larger than the predetermined threshold value, and wherein an order for the consumable item is not made in a case where the order for the consumable item made previous to the first determination processing is completed and the remaining amount of the consumable item indicated by the second consumable item information is smaller than the predetermined threshold value.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind and certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “information processing apparatus,” “image processing apparatus with a power source,” “network connection,” “processors,” “memories,” and” storage,” nothing in the claim precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of this claim encompasses reordering consumable products based on triggered conditions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. determine whether an order has been completed…, make an order…, etc.), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation, under its broadest reasonable interpretation, covers sales behaviors (i.e. making an order), then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “information processing apparatus,” “image processing apparatus with a power source,” “network connection,” “processors,” “memories,” and” storage” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of ordering depleted consumables), add insignificant extra-solution activity to the abstract idea (i.e. receiving and transmitting data (MPEP 2106.06 (g)), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology (MPEP 2106.05 (h))) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, 
               The additional elements identified in Claim 1 are not sufficient to amount to significantly more than the abstract idea.  Memories and programs for storing and executing instructions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59, (2014).  The information processing apparatus and image processing apparatus as claimed are directed towards devices for mere data gathering (MPEP 2106.05 (g))), and thus, recite routine and conventional practices.  The apparatuses and storage features further fail to recite functions outside of a realm of conventional computing functions.  Alice Corp. Pty. Ltd., 134 S. Ct. at 2358-59 (rendering computers with processors and storage devices insufficient to establish inventive concept).  Moreover, devices receiving and transmitting data over network connections have been found to be well-understood, routine, and conventional activity.  MPEP 2106.05 (d) (II).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 1 is therefore ineligible.  
Dependent claims 3, 6-12, and 20-23 do not add “significantly more” to the ineligibility of claim 1 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 3, 6-12, and 20-23 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities but for the generic components of Claim 1.  The analysis for Claim 1 therefore applies to Dependent Claims 3, 6-12, and 20-23.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 3, 6-12, and 20-23 are therefore ineligible.  
Claims 13, 15, 17-18, and 24-27 recite substantially similar steps and features to those of Claims 1, 3, 6-12, and 20-23.  Accordingly, the analyses for Claims 1, 3, 6-12, and 20-23 equally apply to Claims 13, 15, 17-18, and 24-27.  Claims 13, 15, 17-18, and 24-27 are therefore not eligible.  
               
Allowable Subject Matter
Claims 1, 3, 6-13, 15, 17-18, and 20-27 are allowable over the prior art but are subject to 101 and 112(b) rejections above.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627